UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1874


MARIO E. CASTRO; MAGDALENA CASTRO,

                     Plaintiffs - Appellants,

              v.

BANK OF NEW YORK MELLON; CHARLES W. SCHARF; AKERMAN LLP;
NATSAYI MAWERE; JOSEPH DEFAZIO; NEWREZ LLC, d/b/a Shellpoint
Mortgage Servicing; JACK NAVARRO; REAL TIME SOLUTIONS; ERIC C.
GREEN; BANK OF AMERICA CORPORATION; BRIAN MOYNIHAN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:20-cv-00264-MOC-DSC)


Submitted: February 23, 2021                                  Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario E. Castro, Magdalena Castro, Appellants Pro Se. Bryan G. Scott, AKERMAN LLP,
Winston-Salem, North Carolina; Brian Allen Calub, MCGUIREWOODS, LLP, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mario E. Castro and Magdalena Castro seek to appeal the district court’s order

denying their motion for reconsideration of the order dismissing their civil action. We

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on July 10, 2020. The Castros filed the notice of

appeal on August 11, 2020. Because the Castros failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2